Honorable L, A, Woods
State Superintendent of Fublio instruction
Austin, Texas

Dear Mr. 'Kcods:             Opinion Xc,     0-55!7

                             R0:   Employment hnd supervision of
                                   emp!oyoes who keep the records of
                                   the State BoaPd of Edumtion.

     Your recent request of this department for 8r1opinion regarding
the above subjects reads as follows:

     "In a recent opinion you held that ,theState Doard of &dumtion
and the State 9oard for Vocational +Jducwtlooare one and the same*
and that the duty of distributing Fedarrj!subs,idinsfor vocationa?
subjects is an additional responsi.bi1ity,tcbe ciemed by the Statr.
Board of Education, aridthat the State SuparHonorable L, A, Woods - page 2



State Superintendent is responsible for all records dealing with the
Stats Board of &due&ion, and the records, both financia:iand other-
wise s are kept by persons for whom the Legislature ~RS appropriated
salaries, is it not a fact that the auditors, secretepies and other
persons responsible for keeping these records, ,whoseposi,tionsare
listed in the appropriation for the State Department of Eduaation, are
to be considered employees of the State Superintendent of Puhlio In-
struction and subject to his supemisions?"

     Article 2662, R. C. S. is correctly quoted in your letter, ex-
cept that a comma precedes the clause, 'pertaining to public school,'"
It is clear, therefore, that said Article only requ!res the State
Superintendent to file and keep a complete index of a:l:I
                                                        reports, docu-
ments and papers covered thereby --
                                 and which pertain to public schools.
Said Article was passed by our Legislhture in 1905,Honorable L. A. Woods - page 3                O-5917



     Therefore, when the Legislature designated the Stats Board cf
Education as the State Board of Vocational Education, and .impossd
upon it the added duties of promoting vocational education and reha-
bilitation in Texas, said Board was empowered to employ and supervise
the necessary personnel for their accomplishment. I?csuch power pws
given the State Superintendent of Public Instruction, and ncne can be
implied frcm the present provisions of cur statutes,

     The Stats Superintendent is the statutory exofficio Secretary of
said Board. Article 2675b-3, V. A. C. S. Since his duties as such are
not enwwwted   in said Article, he should perform such duties as are
ordinarily performed by a secretary. Keeping a complete record of the
Board's proceedings is certainly one of his duties. This is commonly
referred to as keeping the minutes of said Board. By "minutes" is
meant "The official record made of the transactions or proceedings at
a meeting or an organized body, as of the stockholders or directors of
a corporation." Webster's &w International Dictionary, Second Edi.,ticn.

     "A 'Secretary' is an official scribe; an amanuensis or,writer; a
person employed to write orders, records and the like, The term is
practically synonymous with 'clerk'." Griffin va Town of Corydon, Ky.
44   sew’.   629.

     "Secretary" is also defined as "An official scribe, amanuensis,
or writer: a person employed to write letters, despatohes, orders,
public or private papers, records, and the like." This last defini-
tion is from 66 C. J. 1269, and is quoted in the Texas Civil Appeals
cass of Mauritz v. Schwind, 101 S. W'. (2) 1085, 1090,

     The foregoing statements and definitions era sufficient in soape
to ccver the duties which are ordinarily performed by a secretary,

     It should be noted that the duties set forth in Articles 2662 and
 2656, V, A. C, S., are duties imposed upon the State Superintendent
as such, and not as ex-officio secretary of the board,

     In view of the foregoing, cur answers to both questions submitted
 are in the negative.

                                    Very truly yours

                                 ATTOR&m   GENERAL OF T?XAS


                                 By s/L. A, Flewellen
LHF-&~-WC                                   ,Assistant

APPROVED APRIL 6, 1944   ./Get. P. Blackburn ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COMMITTEE By BWB    CHAImN